Order filed November 19, 2020




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00617-CV
                                  ____________

                       RONALD GLOSTON, Appellant

                                        V.

                           RITA ELLISON, Appellee


               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1131366

                                   ORDER

      Appellant’s brief was due November 9, 2020. No brief or motion for extension
of time has been filed. Unless appellant files a brief with this court on or before
December 9, 2020, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                      PER CURIAM

Panel consists of Justices Christopher, Wise, and Hassan.